DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amin et al. (6,569,370).
Regarding claims 1-3 and 7-12, Amin et al. discloses an injection molding apparatus and method for forming a molded article, comprising 
a material injection portion – a gate insert 26, a mould 24, 30, 40, 42 movable between at least an open position and a closed position, the mould 24, 30, 40, 42 comprising a mould outer portion, wherein material is injected into the closed mould via hot runner nozzle 58, manifold 60 and channel 62 so as to form at least one part when the material injection portion is connected to the closed mould – Fig. 1, and mold portions 40, 42 are movable from the material injection portion 26 relative to the mould after injection, the mould outer portion 40, 42 being held in contact with the injection-formed part to cool the part upon moving the material injection portion by the cooling channels 50, 52, 54, 56 and a cooling tube 20 inside a mold core 12 supporting the forming part during and after the molding/cooling process.
Amin further discloses that the outer mold 40, 42, has a wedge or tapered surfaces suitable to be held in contact with the part 66, wherein the wedge molds 40, 42 remain in contact with the forming part, along with the mold core 12, as the molding part 66 is completely moved out of the mold 24 at a predetermined speed for a predetermined period of time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thu-Khanh T. Nguyen/Examiner, Art Unit 1743